United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-3721
                         ___________________________

                                 Vicki L. Lockwood

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Carolyn W. Colvin, Acting Commissioner of Social Security

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Western District of Missouri - St. Joseph
                                  ____________

                          Submitted: September 22, 2015
                             Filed: October 9, 2015
                                 [Unpublished]
                                 ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Vicki Lockwood applied for Social Security disability insurance benefits,
alleging a disability onset date of March 24, 2006. After an evidentiary hearing, the
Commissioner’s administrative law judge (ALJ) denied relief, and the Appeals
Council denied her request for administrative review. Lockwood then commenced
this action for judicial review of the adverse agency action. The district court1
affirmed the agency’s decision, rejecting Lockwood’s procedural arguments and
concluding that substantial evidence on the administrative record as a whole supported
the ALJ’s decision. Lockwood appeals. We affirm.

       The ALJ found that Lockwood has severe impairments -- fibromyalgia,
diabetes, migraines, Dercum’s disease, and myofascial pain syndrome -- but these
impairments in combination do not medically equal the severity of a listed impairment
in 20 C.F.R. Part 404, Subpart P, Appendix 1. Considering the entire record, the ALJ
then found that Lockwood has the residual functional capacity (RFC) to perform light
work as defined in 20 C.F.R. § 404.1567(b) except that she can lift or carry 20 pounds
occasionally and 10 pounds frequently, can stand, walk, and sit 6 hours in an 8 hour
day, can perform all postural positions occasionally but can never climb ladders or
ropes, and must avoid hazards such as dangerous machinery and unprotected heights.
Based upon this RFC, the ALJ found, consistent with the testimony of a vocational
expert, that Lockwood is capable of performing her past relevant work as a storage
garage manager and therefore is not disabled.

       On appeal, Lockwood again attacks the ALJ’s opinion on two procedural
grounds. First, she argues that the ALJ’s RFC finding cannot be upheld because it is
not supported by “some medical evidence.” Eichelberger v. Barnhart, 390 F.3d 584,
591 (8th Cir. 2004). But that is an incomplete statement of the relevant RFC inquiry
established by a host of our prior Social Security disability cases:

      Because a claimant’s RFC is a medical question [as opposed to a
      vocational question], an ALJ’s assessment of it must be supported by
      some medical evidence of the claimant’s ability to function in the
      workplace. . . . Nevertheless, in evaluating a claimant’s RFC, an ALJ is


      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                         -2-
      not limited to considering medical evidence exclusively. . . . Even though
      the RFC assessment draws from medical sources for support, it is
      ultimately an administrative determination reserved to the
      Commissioner.

Cox v. Astrue, 495 F.3d 614, 619-20 (8th Cir. 2007). Here, the administrative record
included extensive medical evidence relating to the examination and treatment of
Lockwood’s severe impairments. The ALJ reviewed this evidence and found that
“[t]he objective clinical and diagnostic evidence does not support the claimant’s
allegations” of disabling limitations. Like the district court, we conclude this was a
proper analysis, and the record supports the ALJ’s ultimate RFC determination.

      Second, Lockwood argues the ALJ procedurally erred in failing to explain the
weight given to the opinions of a state agency medical consultant and a psychiatric
consultant. When an ALJ gives no controlling weight to a treating physician’s
opinion, as in this case, the Commissioner’s regulations provide that the ALJ must
explain the weight given to the opinions of these other sources. See 20 C.F.R.
§ 404.1527(e)(2)(ii). The district court rejected this contention because (i) the medical
consultant in Lockwood’s case was a “single decisionmaker,” and not an acceptable
medical source, see 20 C.F.R. §§ 404.906(b)(2), 404.1513(a); and (ii) the psychiatric
consultant’s opinion was not inconsistent with the ALJ’s RFC finding. We agree.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -3-